Per Curiam,
In Hoffman’s Estate, 209 Pa. 357, it was said by the present Chief Justice that the Act of June 25, 1895, P. L. 300, *335“ establishes a legal status or condition, intermediate between normal .mental capacity and insanity or lunacy, a state of weak or enfeebled mind, neither mens sana nor non compos mentis,” and that it is a “ dangerous Statute easily capable of abuse by designing relatives to accomplish the very wrong intended to be guarded against, and therefore to be administered by the courts with the utmost caution and conservatism.” This act and the Act of June 19, 1901, P. L. 574, amending it, permit interference with the primary right of a person to control and dispose of his own estate during his life. Such interference should not be allowed except in clear cases for the benefit of a person unable to care for his property: Bryden’s Estate, 211 Pa. 683.
The testimony in this case, however, fully warrants the findings of fact and the decree based on them. It appeared at the hearing that the appellant was because of mental weakness unable intelligently to manage his business affairs. Lie had transferred the whole of his personal property, recently acquired by inheritance, in exchange for an interest in a manufacturing corporation of which'he had no knowledge whatever. He knew neither the value of the stock he was to receive, how much he was to get, nor how much he was to pay for it. The proceeding was instituted by disinterested parties manifestly from proper motive and solely to preserve the appellant’s estate for his own good.
■Since the act gives to the party against whom the proceedings are taken the right to demand a trial by jury, it does not violate the provision of the declaration of rights that “ Trial by jury shall be as heretofore and the right thereof remain inviolate.”
The decree is affirmed.